JUDGMENT

STANCEU, Judge:
The court’s orders of April 23, 2009 and June 19, 2009 afforded plaintiff full notice and ample opportunities to obtain new counsel as required for the continued prosecution of this action. No counsel has entered an appearance in response to those orders. In consideration of plaintiff’s failure to prosecute and all papers and proceedings herein, after due deliberation, and pursuant to USCIT Rules 41(b)(3) and 58, it is hereby
ORDERED that this action be, and hereby is, DISMISSED.